DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on July 22, 2022. 
Claims 1-7 and 10-20 are currently pending and have been examined.
Claims 8-9 have been canceled by the applicant.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed July 22, 2022 has been entered. Claims 1-7 and 10-20 remain pending in the application. Applicant’s amendments to the drawings and claims have overcome the objection and 112(b) rejection set forth in the Non-Final Office Action mailed April 26, 2022.

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 101 rejection, applicants argue in pages 10-11 that the amendments have overcome the 101. Applicant argues “that the eligibility of this subject matter is self evident, since controlling an autonomous vehicle is clearly not an attempt to tie up any abstract idea involved in determining what control action to take”, however, the examiner respectfully disagrees and points out that even though the last amended limitation in independent claim 1, “transmitting, by the computing system, a command to the autonomous vehicle to cause the autonomous vehicle to perform the action to address the anomaly”, states a command for the autonomous vehicle to perform an action, the limitation is not causing the autonomous vehicle to perform an action, but is only transmitting the command to the autonomous vehicle. The controlling of the vehicle is not positively recited in this limitation, and the transmission of control instructions is something that can be done with generic computer parts. The amended claims 11 and 20 also state the limitation “wherein the machine learning model was trained on a plurality of previous time series data records that included at least one anomalous time series data record” in which the machine learning model is not actively being trained, but was trained, meaning the machine learning model is a readily available trained model which can be used to perform the abstract concept. The amended language of the independent claims is still directed to a mental process. 
Claim 1 recites the limitations of “initializing… a machine learning model”, “optimizing… the set of fitting weights”, “optimizing… the set of time series data record weights”, “repeating… the optimizing the set of fitting weights”, and “determining, an action”. These steps fall into the mental processes grouping of abstract ideas as these limitations could be done mentally for example using a pen and paper to write down and solve for the optimized values and deciding on an action to be taken. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. In addition, these limitations are a mathematical concept, as the optimization of values is solving to determine the best set of values. The limitations “receiving… a plurality of time series data records”, “receiving… a new time series data record”, “processing… the new time series data record”, and “transmitting… a command” of claim 1 is insignificant extra-solution activity as it is merely data gathering, data processing, and data sending, which can be done using a generic computer performing a generic function. Accordingly, the 35 U.S.C. 101 rejection is maintained. See detailed rejection below.
Claims 11 and 20 recite the limitations of “comparing… the anomaly score to an anomaly threshold value” and “determining… an action to be taken to address the anomaly”. These steps fall into the mental processes grouping of abstract ideas as the claim limitations could be done mentally for example using a pen and paper to comparing two values to each other and making the decision based on the values. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. The limitations “receiving… a time series data record”, “processing… the time series data record”, and “transmitting… a command” of claims 11 and 20 are insignificant extra-solution activity as it is merely data gathering, data processing, and data sending. The “wherein the machine learning model was trained…”, “wherein one or more of the previous time series data records were ignored…”, and “wherein the set of time series data record weights was optimized” are limitations that further detail the abstract limitations of claims 11 and 20. Accordingly, the 35 U.S.C. 101 rejection is maintained. See detailed rejection below.
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 103 rejection, applicant argues in page 11-14 that Wang in view of Sturlaugson does not teach amended claim 1, “including optimizing using a plurality of time series data records that includes at least one anomalous time series data record, optimizing the machine learning model by using time series data record weights to identify one or more anomalous time series data records to be ignored during optimization of a set of fitting weights, and also optimizing the time series data record weights” (page 12). The examiner respectfully disagrees, because even though Wang does not include potentially anomalous data in its training data set, it is still receiving time series data records that include anomalous data, which are then used to optimize the machine learning model. The limitation does not specify only the training data being anomalous. Wang states (“The sensor data generated during the operation of UAV are typical time series. It contains information about the operating status of a UAV, including abnormal states… Firstly, we establish the prediction model of time series based on LSTM, then the method of point anomaly detection is realized by prediction results and estimation of prediction uncertainty. Finally, we detect anomalies of UAV sensor data, which can further provide information for decision-making to ensure safe and reliable flight.” (Section I., para. 4). In addition, Sturlaugson teaches the collection of data from various series of flights in order for there to be a larger pool of data with a greater range of conditions for a better predictive system (See Sturlaugson [0078]). Therefore, Wang and Sturlaugson teach receiving a plurality of time series data records including anomalous data of the system.
Wang also teaches using time series data record weights to identify one or more anomalous time series data records to be ignored during optimization of a set of fitting weights and optimizing the time series data record weights. As seen in FIG. 3 of Wang, the system uses the LSTM based prediction model with connection weights for the time series data record, in which the anomalous data is identified and can be ignored for the system to update the LSTM model. Wang states “Since the detected anomaly points are not further processed in the proposed framework, the other points around the anomaly points are also detected as outliers” (Section IV., C., para. 2) which shows that the anomalous data is identified and ignored for further optimizing. Due to the amendments of independent claim, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Wang does not fully teach holding the set of time series data record weights constant while optimizing the fitting weights. Upon further search and consideration, claim 1 is also rejected under 35 U.S.C. 103 using Singh “Anomaly Detection for Temporal Data using Long Short-Term Memory (LSTM)” for teaching optimizing a set of time series data record weights, as Singh states (“It is important to note that network parameters (weights and biases) are learned by the training algorithm. On the other hand, parameters like learning rate, dropout, training batch size, decay, etc. are parameters of the learning algorithm and need to be set to appropriate values by the user.” (Section 2.1.1., para. 4), which shows that the LSTM method has weights that are learned by the training algorithm, meaning they are optimized. This also shows weights and parameters that are set by the user, meaning that they are kept constant. Accordingly, amended independent claim 1 is rejected under 35 U.S.C. 103. Dependent claims 2-7 and 10 are also rejected under 35 U.S.C. 103 for the reasons stated above. See detailed rejection below. 
Applicant’s arguments with respect to claim(s) 11 and 20, regarding the amended limitation “wherein the machine learning model was trained on a plurality of previous time series data records that included at least one anomalous time series data record; wherein one or more of the previous time series data records were ignored during training based on a set of time series data record weights that identify anomalous time series data records; and wherein the set of time series data record weights was optimized during training” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further search and consideration, claims 11 and 20 are rejected under 35 U.S.C. 103 in view of Wang, Burks, and Manukyan et al. “Real time degradation identification of UAV using machine learning techniques”. Dependent claims 12-19 are also rejected under 35 U.S.C. 103 for the reasons stated above. See detailed rejection below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1: 
Claim 1 is directed to a non-transitory computer-readable medium that cause the computing system to perform actions for detecting anomalies which are/is one of the statutory categories of invention. (Step 1: YES) 
Claims 1 recites the limitations of “initializing… a machine learning model”, “optimizing… the set of fitting weights”, “optimizing… the set of time series data record weights”, “repeating… the optimizing the set of fitting weights”, and “determining, an action”. These steps fall into the mental processes grouping of abstract ideas as these limitations could be done mentally for example using a pen and paper to write down and solve for the optimized values. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. In addition, these limitations are a mathematical concept, as the optimization of values is solving to determine the best set of values. 
With respect to claim 1, other than reciting “by the computer system”, nothing in claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claim recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claim 1 recites “by the computer system”, which is a generic part being applied to the recited abstract limitations. The “receiving… a plurality of time series data records”, “receiving… a new time series data record”, “processing… the new time series data record”, and “transmitting… a command” of claim 1 is insignificant extra-solution activity as it is merely data gathering, data processing, and data sending. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0045], [0048] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claim 1 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 1-7 and 10 are not patent-eligible.
Regarding claims 11 and 20: 
Claim 11 is directed to a method for detecting anomalies in time series data records and claim 20 is directed to a system for detecting for anomalies in time series data records which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 11 as the claim that represents the claimed invention for analysis. Claim 20 is similar to independent claim 11. Claims 11 and 20 recite the limitations of “comparing… the anomaly score to an anomaly threshold value” and “determining… an action to be taken to address the anomaly”. These steps fall into the mental processes grouping of abstract ideas as the claim limitations could be done mentally for example using a pen and paper to comparing two values to each other and making the decision based on the values. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claims 11 and 20, other than reciting “by the computer device”, “one processor”, “a non-transitory computer-readable medium”, nothing in the claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 11 and 20 recite “by the computer device”, “one processor”, “a non-transitory computer-readable medium”, which are generic parts being applied to the recited abstract limitations. The “receiving… a time series data record”, “processing… the time series data record”, and “transmitting… a command” of claims 11 and 20 are insignificant extra-solution activity as it is merely data gathering, data processing, and data sending. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. The “wherein the machine learning model was trained…”, “wherein one or more of the previous time series data records were ignored…”, and “wherein the set of time series data record weights was optimized” are limitations that further detail the abstract limitations of claims 11 and 20. Therefore, claims 11 and 20 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0045], [0048] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 11 and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claims 11 and 20 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 11-20 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Data-Driven Anomaly Detection for UAV Sensor Data Based on Deep Learning Prediction Model” in view of Sturlaugson et al. (US 20180346151 A1), Singh “Anomaly Detection for Temporal Data using Long Short-Term Memory (LSTM)”, and Burks et al. (US 20180327091 A1).
Regarding claims 1-7 and 10:  
With respect to claim 1, Wang teaches: 
initializing, by the computing system, a machine learning model having a set of fitting weights and a set of time series data record weights; (“The data sets are reconstructed via (7) and the pre-processed data sets are split into a training set and testing set.” (Section IV, Part A, para. 1), “The memory cell of LSTM consists of three control units: input gate, output gate and forget gate. The input gate is used to control the proportion of new information, the output gate is used to control the proportion of the output layer of the stored information at this time, and the forget gate is used to discard part of the stored information… where Wf, Wi, Wo and WC represent the connection weights in the forget gate, input gate, output gate and memory cell respectively” (Section II, para. 2))
optimizing, by the computing system, the set of time series data record weights while holding the set of fitting weights constant; (“The parameters of the prediction model are optimized to achieve satisfied prediction performance.” (Section IV, Part A, para. 2), “The memory cell of LSTM consists of three control units: input gate, output gate and forget gate… where Wf, Wi, Wo and WC represent the connection weights in the forget gate, input gate, output gate and memory cell respectively” (Section II, para. 2)) which shows that there are various weights that can be optimized for different data sets. These can be changed for different data sets.
receiving, by the computing system, a new time series data record from an autonomous vehicle; (“The sensor data generated during the operation of UAV are typical time series. It contains information about the operating status of a UAV, including abnormal states” (Section I, para. 4), “The memory cell of LSTM consists of three control units: input gate, output gate and forget gate. The input gate is used to control the proportion of new information” (Section II, para. 2))
processing, by the computing system, the new time series data record with the machine learning model to detect anomalies; (“we establish the prediction model of time series based on LSTM, then the method of point anomaly detection is realized by prediction results and estimation of prediction uncertainty. Finally, we detect anomalies of UAV sensor data, which can further provide information for decision-making to ensure safe and reliable flight.” (Section I, para. 4))
receiving, by the computing system, a plurality of time series data records wherein the plurality of time series data records includes at least one anomalous time series data record; (“The sensor data generated during the operation of UAV are typical time series. It contains information about the operating status of a UAV, including abnormal states… Firstly, we establish the prediction model of time series based on LSTM, then the method of point anomaly detection is realized by prediction results and estimation of prediction uncertainty. Finally, we detect anomalies of UAV sensor data, which can further provide information for decision-making to ensure safe and reliable flight.” (Section I., para. 4)
However, Sturlaugson teaches the collection of a plurality of data from multiple flights including flights with different conditions and anomalous data, (“The flight data 24 may be collected during a single flight or a series of flights. Using flight data 24 from a series of flights may provide a more reliable prediction of component performance because of the greater amount of flight data 24 and/or because the aircraft 30, the subsystem 32, and/or the component 44 are more likely to be subjected to a greater range of conditions and/or particular stress conditions.” [0078], “Flight data 24 relating to the same sensor 46 or control input 48 generally forms a time series (e.g., periodic, quasi-periodic, or aperiodic).” [0080]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method with Sturlaugson’s flight data because (“For complex problems like predicting performance of aircraft components, machine learning algorithms may provide efficient solutions.” See Sturlaugson [0021]). 
Wang further teaches: 
optimizing, by the computing system, the set of fitting weights of the machine learning model using the plurality of time series data records while holding the set of time series data record weights of the machine learning model constant, wherein optimizing the set of fitting weights using the plurality of time series data records includes using the time series data record weights to identify one or more anomalous time series data records of the plurality of time series data records to be ignored during optimization; (“The parameters of the prediction model are optimized to achieve satisfied prediction performance.” (Section IV, Part A, para. 2), “The memory cell of LSTM consists of three control units: input gate, output gate and forget gate… where Wf, Wi, Wo and WC represent the connection weights in the forget gate, input gate, output gate and memory cell respectively” (Section II, para. 2)) which shows that there are various weights that can be optimized for different data sets. These can be changed for different data sets. (“Since the detected anomaly points are not further processed in the proposed framework, the other points around the anomaly points are also detected as outliers” (Section IV., C., para. 2)) and FIG. 3 of Wang, the system uses the LSTM based prediction model with connection weights for the time series data record, in which the anomalous data is identified and can be ignored for the system to update the LSTM model. This shows that the anomalous data is identified and ignored for further optimizing. 
However, Wang does not fully teach holding the set of time series data record weights while optimizing the fitting weights, but Singh teaches optimizing a set of time series data record weights while holding other parameters constant, (“It is important to note that network parameters (weights and biases) are learned by the training algorithm. On the other hand, parameters like learning rate, dropout, training batch size, decay, etc. are parameters of the learning algorithm and need to be set to appropriate values by the user.” (Section 2.1.1., para. 4), which shows that the LSTM method has weights that are learned by the training algorithm, meaning they are optimized. This also shows weights and parameters that are set by the user, meaning that they are kept constant. 
Wang and Sturlaugson do not teach, but Singh teaches: 
repeating, by the computing system, the optimizing the set of fitting weights after the optimizing the set of time series data record weights at least one time; (An RNN is a special type of NN suitable for processing sequential data. The main feature of an RNN is a state vector (in the hidden units) which maintains a memory of all the previous elements of the sequence… Since the same weights are used for each time step, an RNN can process variable length sequences. At each time step new input is received and due to the way the hidden state                                 
                                    
                                        
                                            s
                                        
                                        
                                            t
                                        
                                    
                                
                             is updated (equations 2.8), the information can flow in the RNN for an arbitrary number of time steps, allowing the RNN to maintain a memory of all the past information.” (Section 2.3, para. 2), “It is important to note that network parameters (weights and biases) are learned by the training algorithm. On the other hand, parameters like learning rate, dropout, training batch size, decay, etc. are parameters of the learning algorithm and need to be set to appropriate values by the user.” (Section 2.1.1., para. 4), which shows that the system processes the data cyclically, and can optimize the machine learning algorithm parameters using the previous data set. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method and Sturlaugson’s flight data with Singh’s weight optimization, to show (“why LSTMs are suitable for sequential and temporal data” and “how LSTMs can be used as general purpose anomaly detectors to detect a variety of anomalies.” See Singh (Section 1.3, para. 2)). 
Wang, Sturlaugson, and Singh do not teach, but Burks teaches: 
determining, by the computing device, an action to be taken to address the anomaly; (“Base processor 652 is also connected to emergency recovery system 632… In some scenarios, e.g., when base processor 652 has failed or is non-responsive, emergency board 636 can make its own determination to activate emergency recovery system 632” [0077], “based on the “health” and “welfare” information collected from a first drone, the disclosed system can determine that the first drone needs to return to its home base” [0028]) 
transmitting, by the computing device, a command to the monitored system to cause the monitored system to perform the action to address the anomaly; (“Emergency recovery system 632 can be activated by a PWM signal from base processor 652” [0077], “Base processor 652 is also connected to emergency recovery system 632… In some scenarios, e.g., when base processor 652 has failed or is non-responsive, emergency board 636 can make its own determination to activate emergency recovery system 632” [0077]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method, Sturlaugson’s flight data, and Singh’s weight optimization, with Burks’ emergency action in order to (“provide adequate failsafe measures in response to failure conditions, thereby enhancing the reliability of operation of the drone.” See Burks [0076]). 

With respect to claim 2, Wang in combination with Sturlaugson, Singh, and Burks, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Wang, Sturlaugson, Singh, and Burks teaches anomaly detection of an aircraft of claim 1. Wang further teaches wherein the actions further comprise determining an anomaly threshold value; (“we establish the prediction model of time series based on LSTM, then the method of point anomaly detection is realized by prediction results and estimation of prediction uncertainty” (Section I, para. 4), “the variance of the residuals between the prediction results and the real values is estimated to represent the uncertainty interval of normal samples. Finally, assuming that the training data and the test data are subject to the same distribution, anomaly detection for test data is fulfilled by comparing the prediction value with the uncertainty interval.” (Section III, Part B, para. 1)) 

With respect to claim 3, Wang in combination with Sturlaugson, Singh, and Burks, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Wang, Sturlaugson, Singh, and Burks teaches anomaly detection of an aircraft of claim 1. Wang further teaches wherein the plurality of time series data records include telemetry information from one or more autonomous vehicles; (“The sensor data generated during the operation of UAV are typical time series. It contains information about the operating status of a UAV, including abnormal states. Anomaly detection based on time series prediction can give the prediction results of the next time in advance according to historical information.” (Section I, para. 4)) 

With respect to claim 4, Wang in combination with Sturlaugson, Singh, and Burks, as shown in the rejection above, discloses the limitations of claim 3. 
The combination of Wang, Sturlaugson, Singh, and Burks teaches anomaly detection of an aircraft of claim 3. Wang further teaches wherein the one or more autonomous vehicles includes at least one unmanned aerial vehicle (UAV); (“Unmanned Aerial Vehicles (UAVs) are a kind of tele-control or autopilot aircraft” (Section I, para. 1)

With respect to claim 5, Wang in combination with Sturlaugson, Singh, and Burks, as shown in the rejection above, discloses the limitations of claim 4. 
The combination of Wang, Sturlaugson, Singh, and Burks teaches anomaly detection of an aircraft of claim 4. Wang, Sturlaugson, and Singh do not teach but Burks further teaches wherein the UAV includes at least one horizontal propulsion unit and at least one vertical propulsion unit; (“Each propeller (e.g., rear propeller 412) is attached behind pusher motor 414 to provide horizontal propulsion for pushing forward or otherwise cruising in forward flight” [0057], “FIG. 5A shows at least a pair of vertically facing propellers 502 attached to a pair of hover motors 504” [0065]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method with Burks’ propulsion units so (“The force provided by the propeller is directed towards the front of drone 400, thereby providing thrust to move or push drone 400 forward.” See Burks [0057]). 

With respect to claim 6, Wang in combination with Sturlaugson, Singh, and Burks, as shown in the rejection above, discloses the limitations of claim 4. 
The combination of Wang, Sturlaugson, Singh, and Burks teaches anomaly detection of an aircraft of claim 4. Wang, Singh, and Burks do not teach but Sturlaugson further teaches wherein the telemetry information includes information from at least two of a takeoff portion of a trip, a cruise portion of the trip, and a landing portion of the trip; (“aircraft may monitor their subsystems and overall performance, and record system operation data, which may relate to active and/or structural component health. For example, aircraft may record speed, acceleration, flight time, number of take-offs and landings” [0020]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method with Sturlaugson’s flight data for (“determining a performance status of a selected component in an aircraft. Flight data may be collected during a flight of the aircraft. Feature data is extracted from the flight data. The feature data relates to performance of one or more components of the aircraft.” See Sturlaugson [0008]). 

With respect to claim 7, Wang in combination with Sturlaugson, Singh, and Burks, as shown in the rejection above, discloses the limitations of claim 4. 
The combination of Wang, Sturlaugson, Singh, and Burks teaches anomaly detection of an aircraft of claim 4. Wang, Singh, and Burks do not teach but Sturlaugson further teaches wherein the time series data records include data that represents at least one of a motor speed, a control surface servo position, a linear velocity, an orientation, and an angular velocity; (“Data may include records of environmental conditions (e.g., temperature, pressure, humidity), aircraft operation (e.g., airspeed, altitude, ground location, heading), flight performance (e.g., acceleration (in a direction and/or about an axis), vertical acceleration, strain, velocity (in a direction and/or about an axis), vertical velocity, pitch rate, roll rate, yaw rate, angle of attack, attitude, etc.)” [0032]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method with Sturlaugson’s flight data for (“determining a performance status of a selected component in an aircraft. Flight data may be collected during a flight of the aircraft. Feature data is extracted from the flight data. The feature data relates to performance of one or more components of the aircraft.” See Sturlaugson [0008]). 

With respect to claim 10, Wang in combination with Sturlaugson, Singh, and Burks, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Wang, Sturlaugson, Singh, and Burks teaches anomaly detection of an aircraft of claim 9. Wang, Sturlaugson, and Singh do not teach but Burks further teaches wherein the action to address the anomaly is at least one of rescheduling a future trip, navigating to an emergency repair location, immediately performing a landing procedure, and accepting remote control by a human operator; (“the disclosed drone is equipped with an emergency recovery system for responding to unforeseen failure events, e.g., in the event of a complete failure of the autonomous flight guidance system. In such a failure event (e.g., a “mayday” event) drone 500 is equipped with an emergency recovery system that deploys parachute 558 attached to cords 556,” [0067], “based on the “health” and “welfare” information collected from a first drone, the disclosed system can determine that the first drone needs to return to its home base” [0028]) Which shows that in the event of an anomaly occurring that would affect the flight of a UAV, the UAV is capable of taking an action that includes emergency landing or navigating a route to a repair location. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method with Burks’ emergency action in order to (“provide adequate failsafe measures in response to failure conditions, thereby enhancing the reliability of operation of the drone.” See Burks [0076]). 

Claims 11-14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Data-Driven Anomaly Detection for UAV Sensor Data Based on Deep Learning Prediction Model” in view of Burks et al. (US 20180327091 A1) and Manukyan et al. “Real time degradation identification of UAV using machine learning techniques”. 
Regarding claims 11-14, 17, and 20: 
With respect to claims 11 and 20, Wang teaches: 
receiving, by a computing device, a time series data record from a monitored system; (“The sensor data generated during the operation of UAV are typical time series. It contains information about the operating status of a UAV, including abnormal states” (Section I, para. 4)) 
processing, by the computing device, the time series data record using a machine learning model to generate an anomaly score; (“In [11], a multi-step prediction is achieved through LSTM network which is learned from the normal behavior of the network, and a real-time collective anomaly detection method is proposed to detect intrusion of computer network systems” (Section I, para. 3), “assuming that the training data and the test data are subject to the same distribution, anomaly detection for test data is fulfilled by comparing the prediction value with the uncertainty interval.” (Section III, Part B, para. 1)) 
comparing, by the computing device, the anomaly score to an anomaly threshold value; (“assuming that the training data and the test data are subject to the same distribution, anomaly detection for test data is fulfilled by comparing the prediction value with the uncertainty interval.” (Section III, Part B, para. 1), “If the actual sensor data at the current time exceeds the normal prediction interval calculated by the previous steps, this point can be labelled as an anomaly.” (Section III, Part B, para. 3)) 
wherein one or more of the previous time series data records were ignored during training based on a set of time series data record weights that identify anomalous time series data records; As seen in FIG. 3 of Wang, the system uses the LSTM based prediction model with connection weights for the time series data record, in which the anomalous data is identified and can be ignored for the system to update the LSTM model. Wang states “Since the detected anomaly points are not further processed in the proposed framework, the other points around the anomaly points are also detected as outliers” (Section IV., C., para. 2) which shows that the anomalous data is identified and ignored. 
wherein the set of time series data record weights was optimized during training; (“The data sets are reconstructed via (7) and the pre-processed data sets are split into a training set and testing set. The first 60% is taken as the training set, and the remained 40% is used as the test set. The parameters of the prediction model are optimized to achieve satisfied prediction performance.” (Section IV., A., para. 1-2)) which shows that during training, the parameters, or weights, are optimized. 
Wang does not teach but Burks teaches: 
determining, by the computing device, an action to be taken to address the anomaly; (“Base processor 652 is also connected to emergency recovery system 632… In some scenarios, e.g., when base processor 652 has failed or is non-responsive, emergency board 636 can make its own determination to activate emergency recovery system 632” [0077], “based on the “health” and “welfare” information collected from a first drone, the disclosed system can determine that the first drone needs to return to its home base” [0028]) 
transmitting, by the computing device, a command to the monitored system to cause the monitored system to perform the action to address the anomaly; (“Emergency recovery system 632 can be activated by a PWM signal from base processor 652” [0077], “Base processor 652 is also connected to emergency recovery system 632… In some scenarios, e.g., when base processor 652 has failed or is non-responsive, emergency board 636 can make its own determination to activate emergency recovery system 632” [0077]) 
at least one processor; (“FIG. 6 shows a schematic block diagram of various circuit components of a representative drone. For example, FIG. 6 illustrates multiple electrical and mechanical components connected to base processor 652” [0068]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method with Burks’ emergency action in order to (“provide adequate failsafe measures in response to failure conditions, thereby enhancing the reliability of operation of the drone.” See Burks [0076]). 
However, Wang and Burks do not teach, but Manukyan teaches: 
wherein the machine learning model was trained on a plurality of previous time series data records that included at least one anomalous time series data record; (“In the first phase, the model is being trained using a dataset of the UAVs past flights. As the model aims to pinpoint not only degradations but also the exact source of their appearance, the data used for model learning is constructed not only from samples of fault-free flights, but also from samples of flights where UAV had a different level of degradations.” (Section III., A., para. 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method and Burks’ emergency action with Manukyan’s training model in order to (“pinpoint not only degradations but also the exact source of their appearance” (Section III., A., para. 1)).

With respect to claim 12, Wang in combination with Burks and Manukyan, as shown in the rejection above, discloses the limitations of claim 11. 
The combination of Wang, Burks, and Manukyan teaches anomaly detection of an aircraft of claim 11. Wang further teaches wherein the monitored system is an autonomous vehicle; (“Unmanned Aerial Vehicles (UAVs) are a kind of tele-control or autopilot aircraft” (Section I, para. 1)). 

With respect to claim 13, Wang in combination with Burks and Manukyan, as shown in the rejection above, discloses the limitations of claim 12. 
The combination of Wang, Burks, and Manukyan teaches anomaly detection of an aircraft of claim 12. Wang further teaches wherein the autonomous vehicle is an unmanned aerial vehicle (UAV); (“Unmanned Aerial Vehicles (UAVs) are a kind of tele-control or autopilot aircraft” (Section I, para. 1)) 

With respect to claim 14, Wang in combination with Burks and Manukyan, as shown in the rejection above, discloses the limitations of claim 13. 
The combination of Wang, Burks, and Manukyan teaches anomaly detection of an aircraft of claim 13. Wang further teaches wherein the UAV includes at least one horizontal propulsion unit and at least one vertical propulsion unit; (“Unmanned Aerial Vehicles (UAVs) are a kind of tele-control or autopilot aircraft” (Section I, para. 1))

With respect to claim 17, Wang in combination with Burks and Manukyan, as shown in the rejection above, discloses the limitations of claim 13. 
The combination of Wang, Burks, and Manukyan teaches anomaly detection of an aircraft of claim 13. Wang and Manukyan do not teach but Burks further teaches wherein the action is at least one of rescheduling a future trip, navigating to an emergency repair location, and immediately performing a landing procedure; (“the disclosed drone is equipped with an emergency recovery system for responding to unforeseen failure events, e.g., in the event of a complete failure of the autonomous flight guidance system. In such a failure event (e.g., a “mayday” event) drone 500 is equipped with an emergency recovery system that deploys parachute 558 attached to cords 556,” [0067], “based on the “health” and “welfare” information collected from a first drone, the disclosed system can determine that the first drone needs to return to its home base” [0028]) Which shows that in the event of an anomaly occurring that would affect the flight of a UAV, the UAV is capable of taking an action that includes emergency landing or navigating a route to a repair location. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method with Burks’ emergency action in order to (“provide adequate failsafe measures in response to failure conditions, thereby enhancing the reliability of operation of the drone.” See Burks [0076]). 

Claims 15-16 and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Data-Driven Anomaly Detection for UAV Sensor Data Based on Deep Learning Prediction Model” in view of Burks et al. (US 20180327091 A1), Manukyan et al. “Real time degradation identification of UAV using machine learning techniques”, and Sturlaugson et al. (US 20180346151 A1). 
Regarding claims 15-16 and 18-19: 
With respect to claim 15, Wang in combination with Burks and Manukyan, as shown in the rejection above, discloses the limitations of claim 13. 
The combination of Wang, Burks, and Manukyan teaches anomaly detection of an aircraft of claim 13. Wang, Burks, and Manukyan does not teach but Sturlaugson further teaches wherein the time series data record includes telemetry information from at least two of a takeoff portion of a trip, a cruise portion of the trip, and a landing portion of the trip; (“aircraft may monitor their subsystems and overall performance, and record system operation data, which may relate to active and/or structural component health. For example, aircraft may record speed, acceleration, flight time, number of take-offs and landings” [0020]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method with Sturlaugson’s flight data for (“determining a performance status of a selected component in an aircraft. Flight data may be collected during a flight of the aircraft. Feature data is extracted from the flight data. The feature data relates to performance of one or more components of the aircraft.” See Sturlaugson [0008]). 

With respect to claim 16, Wang in combination with Burks and Manukyan, as shown in the rejection above, discloses the limitations of claim 13. 
The combination of Wang, Burks, and Manukyan teaches anomaly detection of an aircraft of claim 13. Wang, Burks, and Manukyan does not teach but Sturlaugson further teaches wherein the time series data record includes data representing at least one of a motor speed, a control surface servo position, a linear velocity, an orientation, and an angular velocity; (“Data may include records of environmental conditions (e.g., temperature, pressure, humidity), aircraft operation (e.g., airspeed, altitude, ground location, heading), flight performance (e.g., acceleration (in a direction and/or about an axis), vertical acceleration, strain, velocity (in a direction and/or about an axis), vertical velocity, pitch rate, roll rate, yaw rate, angle of attack, attitude, etc.)” [0032]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method with Sturlaugson’s flight data for (“determining a performance status of a selected component in an aircraft. Flight data may be collected during a flight of the aircraft. Feature data is extracted from the flight data. The feature data relates to performance of one or more components of the aircraft.” See Sturlaugson [0008]). 

With respect to claim 18, Wang in combination with Burks and Manukyan, as shown in the rejection above, discloses the limitations of claim 11. 
The combination of Wang, Burks, and Manukyan teaches anomaly detection of an aircraft of claim 11. Wang further teaches:
initializing the machine learning model to have a set of fitting weights and a set of time series data record weights; (“The data sets are reconstructed via (7) and the pre-processed data sets are split into a training set and testing set.” (Section IV, Part A, para. 1), “The memory cell of LSTM consists of three control units: input gate, output gate and forget gate. The input gate is used to control the proportion of new information, the output gate is used to control the proportion of the output layer of the stored information at this time, and the forget gate is used to discard part of the stored information… where Wf, Wi, Wo and WC represent the connection weights in the forget gate, input gate, output gate and memory cell respectively” (Section II, para. 2))
optimizing the set of fitting weights while holding the set of time series data record weights constant; (“The parameters of the prediction model are optimized to achieve satisfied prediction performance.” (Section IV, Part A, para. 2), “The memory cell of LSTM consists of three control units: input gate, output gate and forget gate… where Wf, Wi, Wo and WC represent the connection weights in the forget gate, input gate, output gate and memory cell respectively” (Section II, para. 2)) which shows that there are various weights that can be optimized for different data sets.
optimizing the set of time series data record weights while holding the set of fitting weights constant. (“The parameters of the prediction model are optimized to achieve satisfied prediction performance.” (Section IV, Part A, para. 2), “The memory cell of LSTM consists of three control units: input gate, output gate and forget gate… where Wf, Wi, Wo and WC represent the connection weights in the forget gate, input gate, output gate and memory cell respectively” (Section II, para. 2)) which shows that there are various weights that can be optimized for different data sets.
Wang, Burks, and Manukyan does not teach, but Sturlaugson teaches: 
collecting a plurality of time series data records; (“The flight data 24 may be collected during a single flight or a series of flights. Using flight data 24 from a series of flights may provide a more reliable prediction of component performance because of the greater amount of flight data 24 and/or because the aircraft 30, the subsystem 32, and/or the component 44 are more likely to be subjected to a greater range of conditions and/or particular stress conditions.” [0078], “Flight data 24 relating to the same sensor 46 or control input 48 generally forms a time series (e.g., periodic, quasi-periodic, or aperiodic).” [0080]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Wang’s anomaly detection method with Sturlaugson’s flight data because (“For complex problems like predicting performance of aircraft components, machine learning algorithms may provide efficient solutions.” See Sturlaugson [0021]). 

With respect to claim 19, Wang in combination with Burks, Manukyan, and Sturlaugson, as shown in the rejection above, discloses the limitations of claim 18. 
The combination of Wang, Burks, Manukyan, and Sturlaugson teaches anomaly detection of an aircraft of claim 18. Wang further teaches wherein training the machine learning model further includes determining the anomaly threshold value using the plurality of time series data records; (“the variance of the residuals between the prediction results and the real values is estimated to represent the uncertainty interval of normal samples. Finally, assuming that the training data and the test data are subject to the same distribution, anomaly detection for test data is fulfilled by comparing the prediction value with the uncertainty interval.” (Section III, part B, para. 1)) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662     

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662